DETAILED ACTION
This Office Action is in response to the original application filed on 05/15/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are pending.
Oath/Declaration
4.	The Oath/Declaration filed on 05/15/2019 complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Drawings
5.	The drawing filed on 05/15/2019 is in compliance with MPEP 608.03 and therefore is accepted.

Specification
6.	The specification filed on 05/15/2019 is in compliance with MPEP 608.01 and therefore is.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".

The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019 and updated on October 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-6, are directed to a process. Claims 7-13 are directed to a non-transitory computer readable medium. Claims 14-20 are directed to a computer system.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
Representing, by one or more processors, an identity profile as a knowledge graph; associate, by one or more processors, a set of changes of the identity profile across a plurality of identity networks with a fraud score; and implementing, by one or more processors, a security action based on the fraud score.
The underlined portions indicate the abstract idea. The underlined limitations are directed to the abstract idea of “certain methods of organizing human activity”, since the end goal is managing human interactions, and “mental processes”, since the idea as a whole could be performed by a human. For example, representing an identity profile as a knowledge graph could be performed through observation of the identity profile, where a human could mentally, or with the aid of simple tools such as paper and pencil, represent the profile as a knowledge graph. Similarly, the associating step could be performed mentally. The implementing step, which could be any security action, could be implemented verbally or manually by the human.
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The additional elements recited in claim 1 include one or more processors. 
The examiner concludes that the additional elements do not reflect an improvement in the functioning of a computer, or other technology or technical field (the processor is simply there to process information, i.e. simply replaces the human with a computer). Processing information could be performed by systems that are well-known in the art (see, for example, Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning)).
The additional elements also fail to implement the judicial exception with a particular machine or manufacture integral to the claim. As mentioned above, transmitting, receiving, and processing data could be performed by any known computer in the art.
The additional elements do not reflect a transformation or reduction of a particular article to a different state.
The additional elements do not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional elements do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment.

Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, “collecting and analyzing information to detect misuse and notifying a user when misuse is detected” “is a basic and well-established abstract idea” (FairWarning IP, LLC v. Iatric Sys., Inc.).
Regarding claims 2-6, the claims further limit the subject matter from claim 1, but none of the recited limitations include additional elements that would modify the abstract idea into significantly more than the abstract idea. That is, the limitations of claims 2-6 simply recite steps indicating how to perform the representing, associating, and implementing steps of claim 1.
Regarding claims 7-20, the limitations recite features similar to those of claims 1-6. Therefore, claims 7-20 are rejected for the same reasons as set forth in claim 1, above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claim(s) 1-3, 6-9, 12, 14-16   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huhui Shao (US 7458508), hereinafter Shao.

Regarding claim 1:
	Shao discloses a method comprising: representing, by one or more processors, an identity profile as a knowledge graph (Fig.4, 401, incoming identity record), a fraud detection system is configured to detect fraudulent account applications by establishing a graphical representation of the information contained in the account application via links to historical account application records (Column 2, [lines 20-25])
Associate, by one or more processors, a set of changes of the identity profile across a plurality of identity networks with a fraud score generates a return identity record containing a numerical “fraud score' indicative of the likelihood that the input identity record is fraudulent together with a set of “reason codes' related to the score (column 4, [lines 40-45]), having a historical data base 316 that comprises records related to many client institutions 130 across multiple industries and segments is a powerful tool in evaluating new applications for fraud (column 30, [lines 15-19])
And implementing, by one or more processors, a security action based on the fraud score if a match is identified, the merchant is alerted that an attempted fraud may be occurring (column 2, [lines 3-4]).

Regarding claim 2:
Shao discloses wherein the knowledge graph is a graph neural network a variety of machine learning technologies may be used to effect this final computation including, for example, artificial neural networks or decision trees (Shao, column 10, [lines 38-41]).

Regarding claim 3:
Shao discloses wherein each node in the knowledge graph is represented as a node vector the set of all historical identity records form multiple graphs G. (N., A), where N corresponds to a set of nodes (i.e., a “nodeset) representative of the set of all identity records (Shao, column 12, [lines 31-34]) , and wherein the method further comprises: representing, by one or more processors, a neighborhood of said each node in the knowledge graph as a neighborhood vector the distance between two nodes is the number of edges that must be traversed to get from one node to the other. The neighborhood of radius r around a node n is the set of nodes that are at most r steps from n (column 12, [lines 46-49]), wherein changes to the identity profile are determined by detecting changes in the neighborhood vector over time; and determining, by one or more processors, that the identity profile is fraudulent based on the changes in the neighborhood vector over time the fraud detection technique of the present invention contemplates examination and detection of features inherent within a graphical representation of the links between a current identity record and plural identity records within the historical identity record database 316. The presence or absence and degree of strength of these graphical features is then considered during final fraud detection model evaluation 407 (FIG. 4). This model evaluation typically consists of both score generation and reason code computations (column 17, [lines 26-34]).

Regarding claim 6:
Shao discloses wherein the fraud score exceeds a predefined value, and wherein the security action is blocking a release of the identity profile to a requester of the identity profile return value 210 or “retro-alert” may be communicated to the requesting client institution 130. Such a retro-alert 210 may be issued one or more days following generation of the original score 206 and would include an explanation as to the manner in which the circumstances surrounding the original input identity record 203 have changed (Shao, column 5, [lines 25-30]).

Regarding claims 7 and 14:
	Claims 7 and 14 are rejected under the same reason set forth in rejection of claim 1.

Regarding claims 8 and 15:
	Claims 8 and 15 rejected under the same reason set forth in rejection of claim 2.

Regarding claims 9 and 16:
	Claims 9 and 16 rejected under the same reason set forth in rejection of claim 3.

Regarding claims 12 and 19:
	Claims 12 and 19 is rejected under the same reason set forth in rejection of claim 6.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4-5, 10-11, 13, 17-18, 20  are rejected under 35U.S.C 103 as being unpatentable over Huhui Shao (US 7458508), in view of Alexander Stojanovic (US 20160092557), hereinafter Stojanovic.

	Regarding claim 4:
	Shao discloses calculating, by one or more processors, a similarity in the knowledge graph, determining, by one or more processors, a correlation between two nodes in the knowledge graph as having a same similarity determining a corresponds to a set of edges ("edgeset) composed of pairs of nodes sharing a common identity-related characteristic X (e.g., name, social security number or tele phone number). An edge may even appear when the common characteristic is not exactly duplicated, but is at least substantially similar, at each node (Shao, column 12, [lines 35-41]); by one or more processors that the identity profile is fraudulent based on the two nodes in the knowledge graph the specific problem considered in this example is that of identifying all of the nodes connected to a center node of a linked identity record graph by any of similarity of name, Social security number, address or phone number (column 19, [lines 45-49]). However, Shao fails to disclose a similarity score for multiple nodes in the knowledge graph; determine having the same similarity score.
the similarity metric may be represented as a score. The similarity metric may be computed for the comparison of each data set to the input data set (Stojanovic, para 22), and further the similarity metric may be a matching score computed for each of the one or more reference data sets. The matching score may be computed using one or more values including a first value indicating a metric about the reference data set and a second value indicating a metric based on comparing the input data set to the reference data set (Stojanovic, para 26). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Stojanovic with that of Shao in order to performing similarity metric analysis and data , provide the correct categorization of similarly related data.

	Regarding claim 5:
	Shao and Stojanovic disclose aggregating, by one or more processors, the fraud score, the similarity score, and a base score for each node; and P201805999US01Page 35 of 39further determining, by one or more processors, that the identity profile is fraudulent based on an aggregation of the fraud score, the similarity score, and the base score for each node the use of fuzzy matches can allow greater ability to detect fraud as well as the more efficient processing of the data to deter mine a fraud score 206. For example, as explained in section 7.c, fuzzy matching allows the adjacency matrix to be decom posed into Sub-matrices, e.g., for each identity element being considered (Shao, column 23, [lines 24-30]); and data 1502 may be augmented with augmentation data obtained from a source (e.g., an aggregation service) different from the data source from which the input data was received. For example, an input data set may be augmented with data from a knowledge Source. Such as a text corpus from a news aggregation service (e.g., Google(R) News corpus), different from a source of the reference data set(s) (Stojanovic, para 172). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Stojanovic with that of Shao in order to performing similarity metric analysis and data , provide the correct categorization of similarly related data.

Regarding claims 10 and 17:


Regarding claims 11 and 18:
	Claim 11 and 18 are rejected under the same reason set forth in rejection of claim 5.

Regarding claims 13 and 20:
	Shao and Stojanovic discloses wherein the program code is provided as a service in a cloud environment the system may include a cloud computing infrastructure system comprising one or more processors communicatively coupled to the plurality of input data sources and communicatively coupled to the plurality of data targets (Stojanovic, para 24). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Stojanovic with that of Shao in order to performing similarity metric analysis and data , provide the correct categorization of similarly related data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le.  The examiner can normally be reached on 9am-6pm, Mon-Thurs.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469.295.9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/THANH H LE/Examiner, Art Unit 2432         

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432